Citation Nr: 0330680	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-15 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for psychiatric 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Columbia, South Carolina Regional Office (RO).  


REMAND

The liberalizing provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)] and the 
regulations implementing it are applicable to the issues on 
appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the Department of 
Veterans Affairs (VA) will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.

With respect to the issues at hand, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA.

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist 
the veteran in the development of the facts pertinent to his 
claims.

In this regard, the Board notes that evidence of record 
indicates that the veteran has received psychiatric 
treatment from and has been issued hearing aids by the VA 
Medical Center (VAMC) in Columbia, South Carolina.  The 
Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Therefore, the RO should 
obtain and associate with the record all outstanding 
pertinent medical records from the Columbia VAMC.

Furthermore, the veteran essentially contends that he 
developed tinnitus and hearing loss disability from noise 
exposure in service.  Service personnel records note that 
the veteran's military occupational specialty was combat 
medic.  The Board notes that the veteran has not undergone a 
VA medical examination specifically for the purpose of 
determining if he currently has tinnitus or hearing loss 
disability that is etiologically related to his military 
service.  For this reason, additional VA examination is 
necessary.  See 38 U.S.C.A. § 5103A (West 2002).

In light of these circumstances, the case is hereby REMANDED 
to the RO for the following action:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103.  The RO should 
inform the veteran that any evidence and 
information submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's letter 
and that he should inform the RO if he 
desires to waive the one-year period for 
response.  

2.  The RO should undertake all 
necessary development to obtain and 
associate with the record all 
outstanding records of pertinent medical 
treatment from the Columbia VA Medical 
Center.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran so notified.  

3.  The RO should also undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his 
representative and request them to 
submit the outstanding evidence. 

4.  When the above development has been 
completed, the RO should arrange for the 
veteran to be afforded a VA examination 
by a physician with appropriate 
expertise to determine the etiology of 
any currently present tinnitus and 
hearing loss disability.  The claims 
folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests should 
be accomplished, and all clinical 
findings should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should answer 
the following questions:

a.  Is it as least as likely as not that 
any currently diagnosed tinnitus is 
related to the veteran's military 
service?  

b.  Is it as least as likely as not that 
any currently diagnosed hearing loss 
disability is related to the veteran's 
military service?  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

5.  The RO should then undertake any 
other indicated development, to include 
affording the veteran another VA 
psychiatric examination if the medical 
evidence of record is not sufficient to 
determine the current degree of severity 
of the service-connected psychiatric 
disability.

6.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to 
the Board for further appellate 
consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



